Citation Nr: 0828902	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-11 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for coronary 
atherosclerotic heart disease, status post myocardial 
infarction and obstructed arterial disease of the lower 
extremities with claudication.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel





INTRODUCTION

The veteran had active service from April 1967 to September 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the claim for service 
connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9, received in April 2006, the veteran 
requested a hearing before a member of the Board at his local 
RO.  Under 38 C.F.R. § 20.703, a veteran can request a 
hearing before the Board of Veterans' Appeals at a Department 
of Veterans Affairs field facility when submitting the 
substantive appeal (VA Form 9) or anytime thereafter.

Because such hearings for the Board are scheduled by the RO, 
a remand of this matter is required in this case.  See 38 
C.F.R. § 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the veteran for a hearing at 
the RO via videoconference before a 
Veterans Law Judge at the earliest 
opportunity, following the usual 
procedures as set forth in 38 U.S.C.A. 
§ 7107 (West 2002 & Supp. 2007) and 38 
C.F.R. § 20.704 (2007).

After the hearing is conducted, or in 
the event the veteran withdraws his 
request for hearing, or fails to appear 
at the scheduled hearing, the case 
should be returned to the Board.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




